Title: From Benjamin Franklin to Pennsylvania Assembly Committee of Correspondence, [8 November 1766]
From: 
To: 


[January 14, 1767]
Mr. Speaker laid before the House a Letter received from Benjamin Franklin, Esq; in London, dated November the 8th, 1766, acquainting the Committee of Correspondence, that the Chancellor of the Exchequer had given him Assurances, that he had ordered a short Bill to be drawn for amending the Clause in the late Act of Parliament requiring Commodities intended for Ireland, to be first landed in Britain; and that he would himself present it to Parliament, as soon as they met, having no Doubt of its passing. That with Respect to the Restraint laid by the late Act of Parliament on our making Paper Money a legal Tender, the Agents have Hopes of obtaining a Repeal of the said Act.
